MEMORANDUM **
Christopher Kyle Ness appeals from the 16-month and 20-day sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the sentence for reasonableness, see United States v. Miqbel, 444 F.3d 1173, 1176 & n. 5 (9th Cir.2006), and we affirm.
Ness contends that the district court erred by failing to consider educational and vocational training pursuant to 18 U.S.C. § 3553(a)(2)(D), when imposing a consecutive sentence following revocation of supervised release. Because the record reflects that the district court properly weighed and considered factors set forth in 18 U.S.C. § 3553(a), we conclude that Ness’ sentence was reasonable. See United States v. Mix, 457 F.3d 906, 912 (9th Cir.2006) (“A district court is not required to refer to each factor listed in § 3553(a)”); United States v. Marcial-Santiago, 447 F.3d 715, 719 (9th Cir.) (affirming where the district court “gave thoughtful attention to factors recognized in § 3553(a) and exercised sound discretion”), cert. denied *621sub nom. Acosta-Franco v. United States, — U.S. -, 127 S.Ct. 309, 166 L.Ed.2d 232 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.